860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.SEVENTY-TWO THOUSAND NINE HUNDRED AND FORTY DOLLARS INUNITED STATES CURRENCY, Defendant-Appellant,Terry Townsend, Appellant.
No. 88-5804.
United States Court of Appeals, Sixth Circuit.
Oct. 25, 1988.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
Plaintiff/appellee moves to dismiss this appeal for lack of in rem jurisdiction.  Claimant/appellant has not responded to the motion.


2
On May 9, 1988, the district court entered a judgment of forfeiture in favor of plaintiff pursuant to 21 U.S.C. Sec. 881.  Claimant/appellant timely appealed but did not seek a stay of execution of judgment.  On June 1, 1988, the defendant property was deposited with the Federal Reserve Bank for application to the General Treasury Account.


3
Because the property has been released from the control of the court, we lack jurisdiction over this appeal.   See U.S. v. $2,490.00 in U.S. Currency, 825 F.2d 1419 (9th Cir.1987);  U.S. v. One 1979 Rolls Royce Corniche, 770 F.2d 713 (7th Cir.1975).  Accordingly, this appeal is dismissed.